Citation Nr: 0405193	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  03-00 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a depressive 
disorder, secondary to service-connected tinnitus.

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

3.  Entitlement to a total rating due to unemployability 
caused by service-connected disabilities (TR).

4.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from August 1955 to August 1957.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In June 2003, the veteran had a hearing at the RO before the 
undersigned Acting Veterans Law Judge.  A transcript of that 
hearing has been associated with the claims folder.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks entitlement to service connection for a 
depressive disorder, secondary to service-connected tinnitus; 
an increased rating for tinnitus; and a TR.  

In June 2000, the Board denied the veteran's claim of 
entitlement to service connection for multiple disabilities, 
including the residuals of an eye injury; dizziness 
(vertigo); and a nervous disorder (diagnosed as schizophrenia 
and dementia), claimed as secondary to his service-connected 
disabilities of tinnitus, the residuals of a perforated 
tympanic membrane, and/or hearing loss disability.  The Board 
found that there was no competent evidence to support those 
claims and denied them as not well grounded.  

Shortly after the Board's June 2000 decision, there was a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  That law 
also eliminated the concept of a well- grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that the VA cannot assist in the development of a claim that 
is not well grounded.  38 U.S.C.A. § 5107.  

In March 2002, pursuant to a request by the veteran under 
section 7(b) of the VCAA, the RO readjudicated the claims of 
entitlement to service connection for a nervous disorder, an 
eye disorder, and a disorder manifested by dizziness.  The RO 
denied those claims on the basis that the veteran had not 
submitted new and material evidence with which to reopen such 
claims.  The veteran was notified of that decision, as well 
as his appellate rights; however, the RO did not receive a 
Notice of Disagreement (NOD) with respect to any of those 
issues.  

With regard to the March 2002 rating action, the Board notes 
that the RO did not apply the proper scope of review the 
claims of entitlement to service connection for a nervous 
disorder, an eye disorder, and a disorder manifested by 
dizziness.  Under section 7(b) of the VCAA, a de novo review 
of the record was required, as if the June 2000 Board 
decision had never been made.  See VAOPGCPREC 03-01.  Because 
the Board currently has jurisdiction of the TR claim and the 
outcome of the de novo review of the issues of service 
connection for an eye disorder or a disorder manifested by 
dizziness could potentially affect the outcome of the TR 
claim, the Board concludes that these claims are intertwined 
with the TR claim and therefore the Board will order the RO 
to conduct a proper adjudication of these claims on a de novo 
basis in this remand rather than simply refer the claims to 
the RO.

In March 2002, the RO also denied the veteran's claims of 
entitlement to a depressive disorder due to his service-
connected tinnitus; a rating in excess of 10 percent for 
tinnitus; and a TR.  In September 2002, the RO received a 
timely NOD with respect to those decisions, and the current 
appeal ensued. 

In light of the foregoing, the Board has before it two issues 
which are essentially the same, i.e., entitlement to service 
connection for a nervous disorder (diagnosed as schizophrenia 
and dementia) secondary to service-connected tinnitus and 
entitlement to service connection for depression secondary to 
service-connected tinnitus.  Both require de novo review.  
Therefore, in the interests of administrative economy, the 
Board will characterize them as a single issue, entitlement 
to service connection for a psychiatric disability.  

The veteran contends that his psychiatric disability has been 
present since he sustained acoustic trauma in service and 
that service connection is, therefore, warranted on a direct 
basis.  In the alternative, he maintains that it is due to 
his service-connected tinnitus.

In August 2000, the Jackson VAMC informed the RO that the 
veteran had been treated at its facility on numerous 
occasions.  Such treatment occurred from December 1991 
through August 2000 and included a number of visits to the 
Mental Health Clinic.  Few of the records from the Jackson 
VAMC have been associated with the claims folder; however, 
they are potentially relevant to all of the issues on appeal.

In an October 2000 rating decision, the RO raised the 
veteran's rating from noncompensable to 10 percent for his 
service connected bilateral hearing loss disability.  In 
April 2001, the RO received his NOD with that decision; 
however, he was not issued an Statement of the Case (SOC).  
Accordingly, claim of entitlement to an increased rating for 
bilateral hearing loss disability is not ripe for appellate 
review.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.200 (2003); see Manlincon v. West, 12 Vet. App. 238 
(1999).  

The claims of entitlement to an increased rating for tinnitus 
and for bilateral hearing loss disability are inextricably 
intertwined with the issue of entitlement to a TR.  As such, 
the increased rating claims must be resolved prior to any 
further consideration of the TR issue.  See, e.g., Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Accordingly, the TR 
issue will be held in abeyance pending such resolution.

This appeal is REMANDED for the following actions to be 
performed:

1.  Throughout the pendency of the 
remand, ensure compliance with the VA's 
duties to assist the veteran in the 
development of his claims.  38 U.S.C.A. 
§§ 5102, 5103, 5103A and 38 C.F.R. 
§ 3.159.

2.  Request all of the veteran's 
treatment records from the Jackson VAMC.  
This must include, but is not limited to, 
records reflecting his treatment from 
December 1991 through the present.  
Efforts to obtain those records must 
continue until the records are obtained 
or until it is reasonably certain that 
such records do not exist or that further 
efforts to obtain those records would be 
futile.  If such records are unavailable, 
notify the veteran orally or in writing.  
If the veteran is notified orally, make a 
written record to that effect.  In either 
event, associate a copy of the notice 
with the claims folder.  38 U.S.C.A. 
§ 5103A(b)-(c); 38 C.F.R. § 3.159(e).
3.  When the actions requested in 
Paragraph 2 have been completed, 
undertake any other indicated 
development, including but not limited 
to, the scheduling of any necessary VA 
examinations.  

a.  Then, perform a de novo review 
of the record and readjudicate the 
issues of entitlement to service 
connection for the residuals of an 
eye injury and for a disability 
manifested by dizziness (vertigo).  
If those issues are not resolved to 
the veteran's satisfaction, inform 
him of the actions necessary to 
initiate and perfect an appeal with 
respect to either or both those 
claims.  Any appeal so perfected 
must be associated with the current 
appeal.

b.  Also, readjudicate the issues of 
entitlement to service connection 
for psychiatric disability and 
entitlement to a rating in excess of 
10 percent for tinnitus.  If the 
benefits sought with respect to 
those issues are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case 
(SSOC) and afforded an opportunity 
to respond.  

4.  With respect to the claim of 
entitlement to an increased rating for 
bilateral hearing loss disability, issue 
the veteran an SOC at his last known 
address.  

a.  If the veteran does not file a 
timely substantive appeal, no 
further action is required on that 
issue.  

b.  If the veteran does file a 
timely substantive appeal, associate 
the issue of entitlement to 
increased rating for service-
connected bilateral hearing loss 
disability with the current appeal.  

5.  When all of the foregoing actions 
have been completed, perform any other 
indicated development.  If the actions 
taken in Paragraphs 3 and 4 have resulted 
in additional benefits to the veteran, 
readjudicate the TR issue.  If the 
results of that readjudication do not 
satisfy the veteran, he and his 
representative must also be furnished an 
SSOC on that issue and afforded an 
opportunity to respond.  Thereafter, if 
in order, the case should be returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any remanded issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999).  



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
		Acting Veterans Law Judge, Board of Veterans' 
Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

